Citation Nr: 1641435	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  04-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected residuals of a lumbosacral spine injury with degenerative changes.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 Decision Review Officer (DRO) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2006, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing has been associated with the claims file.

This matter was last before the Board in September 2014, at which time the Veteran's increased rating claim was remanded for additional development.  For the reasons discussed below, another remand is needed before the claim can be adjudicated.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 20 percent for his service-connected lumbosacral spine disability.  

In September 2014, the Board remanded the Veteran's claim in order to provide him with a new VA examination to determine the current severity of his lumbar spine disability.  The Veteran's claims file includes the findings of a March 2015 VA examination report; however, the findings are inconsistent.  The Veteran reported a "constant 5/10 pain with intermittent but daily exacerbations to 10/10 pain," but the examiner indicated "no" as to whether the Veteran reported flare-ups.  The examiner concluded that pain noted on examination did not result in functional loss, but there was no consideration as to the frequency or effect of the flare-ups the Veteran reportedly experienced almost daily.  The examination report also include range of motion findings that are significantly improved from June and October 2012 VA examinations.  The earlier examinations showed forward flexion to 50 and 65 degrees, respectively, and the June examination noted muscle spasms caused abnormal spinal contour.  The current examination said the examiner did not have any guarding or muscle spasm.  

The examination report also appears inconsistent with complaints noted in recent treatment records.  VA treatment records from October 2014 include the Veteran's complaint of back pain becoming progressively worse over the past month; at 6-8/10.  2015 records include notations of chronic low back pain and a prescription for Tramadol, for severe pain on an as needed basis.  At an April 2015 appointment, the Veteran complained of back pain at a 6 on a pain scale of 1-10.  

Given the inconsistent findings at the March 2015 examination and the Veteran's continued complaints of pain, another examination is warranted.  The examination conducted on remand must also comply with 38 C.F.R. § 4.59 and the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing active and passive motion, weight-bearing and nonweight-bearing information, or why it is not necessary.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since April 2015.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected lumbar spine disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the low back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examination must address active and passive motion, weight-bearing and nonweight-bearing information, or why such testing is not necessary.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's back disability.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.

The examiner should specifically address all associated neurological symptoms related to the Veteran's lumbar spine disability and the nerves affected.  Any paralysis, neuritis, or neuralgia should be characterized as mild, moderate or severe. 

If intervertebral disc syndrome is identified, the examiner should indicate whether such is productive of incapacitating episodes.  If incapacitating episodes are identified, the examiner should state their frequency.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




